{¶ 24} I respectfully dissent from the majority opinion because I believe we lack a final appealable order and must dismiss. When the court granted summary judgment on Le-Air's counterclaim for abuse of process and attorney fees, it failed to award any damages. Generally, orders determining liability in the plaintiff's favor and deferring the issue of damages are not final appealable orders because they do not determine the action or prevent a judgment. State ex rel. A  D Ltd. Partnership v.Keefe (1996), 77 Ohio St.3d 50, 53. The court could not grant judgment on the counterclaim, yet find that there were no damages, particularly since a viable abuse of process claim inherently suggests damages in the form of attorney fees expended while defending the action. See Zimmer v. Yant
(Dec. 3, 1987), Franklin App. No. 87AP-170, citing Prosser  Keeton, Law of Torts (5 Ed. 1984) 900, Section 121. Hence, the court could not have summarily denied a request for attorney fees when it granted judgment on the counterclaim. It follows that the damages issue is still extant and must be resolved before there is finality to this judgment.